Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Lisa Neumiller, NP,

Petitioner,
v.

Centers for Medicare & Medicaid Services.
Docket No. C-15-4193
Decision No. CR4556
Date: March 23, 2016

DECISION

Petitioner, Lisa Neumiller, NP, appealed the determination establishing the effective date
of the reassignment of her billing privileges to Family Care Clinic, PC (FCC). I find that
Noridian Healthcare Solutions (Noridian), an administrative contractor for the Centers for
Medicare & Medicaid Services (CMS), properly determined that the earliest approvable
enrollment application that it received from FCC was on March 23, 2015, resulting in an
effective enrollment date for FCC of March 23, 2015, with retrospective billing starting
on February 21, 2015. Accordingly, Petitioner’s earliest assignment date must also be
February 21, 2015.

I. Background

The following facts are undisputed unless otherwise noted. Petitioner is a nurse
practitioner, who was previously enrolled in the Medicare program as a supplier. On or
about January 22, 2015, Noridian received an initial Medicare enrollment application
(Form CMS-855B) for FCC, a reassignment of benefits application (Form CMS-855R)
seeking to reassign Petitioner’s Medicare payments to FCC, and an application to direct
Medicare payments to a certain bank account (CMS-588 (EFT)). CMS Exhibits (Exs.) 1,
2, 3, 4. By facsimile transmission, on February 9, 2015, Noridian allegedly requested
additional information to process FCC’s applications from FCC’s designated contact
person using the facsimile number provided on both the CMS forms 855B and 885R.
CMS Br. at 7; CMS Ex. 5 at 4. On that same date, Noridian received a facsimile from
FCC’s contact containing some of the requested information. CMS Br. at 7; CMS Ex. 6.
On February 11, 2015, Noridian received a second fax from FCC’s contact that contained
some of the additional requested information. CMS Ex. 7. Noridian alleges the
facsimiles from FCC’s contact did not contain all the information Noridian requested for
Section 6 (Ownership Interest and/or Managing Control Information), Section 15
(Certification Statement), Section 17 (IRS generated supporting documents confirming
FCC’s legal business name and Tax Identification Number) and FCC did not include the
name of the contact person for the financial institution in Part III of the EFT. CMS Exs.
5, 6, 7, 8. On March 10, 2015, Noridian rejected FCC’s 855B enrollment application
because Noridian did not receive all the additional information it requested within 30
days of its request. CMS Ex. 8. On March 11, 2015, Noridian also rejected Petitioner’s
reassignment of billing privileges application because FCC, the group to which she was
attempting to reassign her billing privileges, was not yet enrolled in Medicare. CMS Ex.
9.

On March 23, 2015, Noridian received a new Medicare enrollment application (Form
CMS-855B) for FCC, a new Medicare reassignment of benefits application (Form CMS-
855R) again seeking to reassign Petitioner’s Medicare payments to FCC, and a new EFT
form. CMS Exs. 10, 11, 12. On April 16, 2015, Noridian requested additional
information, which Petitioner timely supplied within the 30 day timeframe. CMS Exs.
13, 14. On May 11, 2015, Noridian notified FCC that its effective date was March 25,
2015, with retrospective billing privileges beginning January 5, 2015. CMS Ex. 15.

On May 22, 2015, Noridian notified Petitioner that her effective date for reassigning her
benefits to FCC was March 16, 2015. CMS Ex. 20.

On May 28, 2015, Petitioner requested reconsideration and asked that Noridian change
her reassignment effective date to January 5, 2015, rather than March 16, 2015. CMS Ex.
16. On July 17, 2015, Noridian notified Petitioner’s representative that it corrected the
retrospective date for FCC to February 21, 2105, rather than January 5, 2015. CMS Ex.
17. Noridian explained it changed the retrospective date because it received FCC’s
application that was ultimately processed to completion on March 23, 2015, which only
allows for a retrospective billing date that is thirty days prior to that receipt date. CMS
Ex. 17. Also on July 17, 2015, Noridian issued an unfavorable reconsideration
determination notifying Petitioner that her request for a January 5, 2015 reassignment
effective date was denied because FCC was not an enrolled provider on that date. CMS
Ex. 18 at 2. However, the hearing officer granted Petitioner a reassignment effective date
of February 21, 2015, which was the new retrospective billing date that Noridian granted
FCC. CMS Ex. 18 at 2. On August 3, 2015, Noridian sent Petitioner a letter confirming
that her reassignment effective date was February 21, 2015. CMS Ex. 19.
Petitioner timely filed a request for hearing on September 11, 2015, and the case was
assigned to me for hearing and decision. I issued an Acknowledgment and Pre-Hearing
Order (Order) on October 13, 2015. With its pre-hearing brief (CMS Br.), CMS filed 20
proposed exhibits (CMS Exs. 1-20). With its pre-hearing brief (P. Br.), Petitioner filed
27 proposed exhibits (P. Exs. 1-27). In the absence of any objection, I admit CMS Exs.
1-20 and P. Exs. 1-27 into the record.

Neither CMS nor Petitioner listed any witnesses or filed any written direct testimony. I
find, therefore, that an in-person hearing in this case is unnecessary, and I issue this
decision on the full merits of the case based on the written record. Order at fj 10,11.

IL. Discussion
A. Issue

Whether Noridian, acting on behalf of CMS, properly established February 21,
2015, as the effective date of Petitioner’s reassignment of Medicare billing
privileges to FCC.

B. Findings of Fact and Conclusions of Law

1. Petitioner’s reassignment of her Medicare billing privileges to FCC
was dependent upon the Medicare enrollment of FCC.

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers
and suppliers. 42 U.S.C. §§ 1302, 1395cc(j). A provider or supplier seeking billing
privileges under the Medicare program must “submit enrollment information on the
applicable enrollment application. Once the provider or supplier successfully completes
the enrollment process . .. CMS enrolls the provider or supplier into the Medicare
program.” 42 C.F.R. § 424.510(a). CMS then establishes an effective date for billing
privileges under the requirements stated in 42 C.F.R. § 424.520(d) and may permit
limited retrospective billing under 42 C.F.R. § 424.521.

For Medicare Part B claims, a beneficiary may assign his or her benefits to an enrolled
physician or non-physician supplier providing services to that beneficiary. 42 U.S.C.

§ 1395u(b)(3)(B)(ii). In certain circumstances, a supplier who has received an
assignment of benefits may reassign those benefits to an employer, or to an individual or
entity with which the supplier has a contractual arrangement. 42 U.S.C. § 1395u(b)(6);
42 C.F.R. § 424.80(b)(1)-(2). Reassignment of benefits may only occur between enrolled
suppliers. See Medicare Program Integrity Manual, CMS Pub. 100-08 (MPIM),

§ 15.5.20. A Medicare contractor, such as Noridian, cannot approve the reassignment
until the entity is enrolled. 42 C.F.R. § 424.502; MPIM §§ 15.1.2, 15.5.4.3B, 15.5.20
(“Both the individual practitioner and the eligible supplier must be currently enrolled (or
concurrently enrolling . . . ) in the Medicare program before the reassignment can take
place.””). The CMS-855R completed by Petitioner also advises applicants that “[b]oth the
individual practitioner and the eligible supplier must be currently enrolled (or
concurrently enrolling . . .) in the Medicare program before the reassignment can take
place.” CMS Ex. 2 at 2.

2. Noridian denied Petitioner’s first application because FCC was not
enrolled in Medicare, and Noridian had rejected FCC’s first
application for not timely providing requested information.

If an applicant does not provide a complete application, the CMS contractor contacts the
applicant and requests the necessary information. MPIM, Internet Only Manual 100-08,
Ch. 15, § 15.7.1.4.1. The CMS contractor may send the request for additional
information to the provider either via facsimile or email, and only one request is
necessary. Jd. CMS may reject an enrollment application if the applicant “fails to
furnish complete information within 30 calendar days from the date of the contractor
request for the missing information.” 42 C.F.R. § 424.525(a)(1).

On March 11, 2015, Noridian rejected Petitioner’s reassignment of billing privileges
application because FCC, the group to which she was attempting to reassign her billing
privileges, was not yet an enrolled entity. CMS Ex. 9. Although FCC was in the process
of enrolling, I find CMS has shown that it requested missing information from its
enrollment application, and FCC did not respond with the missing information within the
required 30 days.

Petitioner claims FCC never received Noridian’s February 9, 2015 facsimile request for
additional information in order to process FCC’s application. P. Br. at 1,3. According to
Petitioner, she did not know about the February 9th fax until August 11, 2015, when FCC
contacted Noridian by telephone. P. Br. at 3. Petitioner makes this claim without any
supporting affidavits or other evidence. However, a CMS exhibit indicates that FCC’s
contact received the February 9th fax. A receipt verification indicates that “Your fax has
been successfully sent to [FCC’s contact] at 70132412173” on February 9, 2015 at 1:00
pm. CMS Ex. 5 at 4; P. Ex. 27 at 4. Credible evidence also suggests that FCC’s contact
responded to Noridian’s February 9, 2015 fax by submitting some of the information
Noridian requested. CMS Exs. 6, 7 at 1.

Petitioner states that she was supposed to receive a letter requesting any further
information, not a facsimile. P. Br. at 1; P. Ex. 4 at 1. Under CMS’s internal procedures,
owever, Noridian properly exercised discretion to use a fax as a means of contacting
FCC’s contact in regards to FCC’s enrollment application. See MPIM §15.5.13 (“unless
the provider requests that the contractor communicate with only a specific individual
(e.g., an authorized official) or via specific means (e.g., only via the correspondence

address e-mail) — the contractor has the discretion to use the contact persons listed in
section 13 of the Form CMS-855 for all written and oral communications (e.g., mail,
e-mail, telephone) related to the provider’s Medicare enrollment.”).

An applicant does not have the right to appeal a rejected application. 42 C.F.R.
§ 424.525(d). To enroll in Medicare after an application is rejected, the applicant must
complete and submit a new enrollment application. 42 C.F.R. § 424.525(c).

3. Noridian enrolled FCC in the Medicare program on March 23, 2015,
with retrospective Medicare billing privileges starting February 21,
2015; therefore, the earliest billing date for Petitioner’s reassignment
of Medicare billing privileges to FCC is February 21, 2015.

The effective date for billing privileges of a medical practice like FCC is either the date
on which an application that is subsequently approved is filed or the date an enrolled
physician or non-physician practitioner began furnishing services at a new practice
location, whichever is later. 42 C.F.R. § 424.520(d). Suppliers are permitted to
retroactively bill for services when all program requirements have been met for up to 30
days prior to the effective date, if circumstances precluded enrollment in advance of
providing services to Medicare beneficiaries. See 42 C.F.R. § 424.521(a).

Although FCC and Petitioner first submitted CMS-855B and CMS-855R applications to
Noridian on January 22, 2015, those applications are not before me because Noridian
rejected them. When CMS processes a subsequent application to completion, it is the
filing date of that subsequent application that controls the effective date of enrollment.
Karthik Ramaswamy, DAB No. 2563 at 6 (2014); 71 Fed. Reg. 20,754, 20,759 (April 21,
2006).

On March 23, 2015, Noridian received a new Medicare enrollment application (Form
CMS-855B) for FCC, a new Medicare reassignment of benefits application (Form CMS-
855R) again seeking to reassign Petitioner’s Medicare payments to FCC, and a new EFT
form. CMS Exs. 10, 11, 12. On April 16, 2015, Noridian requested additional
information, which Petitioner timely supplied within the 30 day timeframe. CMS Exs.
13, 14.

A hearing officer ultimately granted Petitioner a reassignment effective date of February
21, 2015, which is the retroactive billing date that FCC was ultimately granted based on
the receipt date of the application that Noridian was able to process to approval. CMS
Exs. 18, 19.

I conclude therefore that Noridian correctly determined that February 21, 2015, was the
earliest effective date for Petitioner’s reassignment of billing privileges to FCC because
February 21, 2015, is the earliest date on which FCC could be considered eligible to
participate in the Medicare program.

/s/
Joseph Grow
Administrative Law Judge

